DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The introduction of a “puckering paunch” (2:2; 9:6; etc.) is not described in the originally filed papers.  While the described reservoir cavity has been disclosed the addition of a puckering paunch is not.  A reasonable interpretation of “paunch” might be proper however only as a substitute term for the disclosed reservoir, not as an additional element nor consideration of its adjective “puckering”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 3, “cavity interiorly and exteriorly are alternatively protrusive” is indefinite. Note that a single cavity forms a commonly understood shape.  The intent of the claimed alternates is unclear.
Regarding claim 9, the narrative language of the preamble (claim 9, lines 1-8) is confusing including process steps relative terms, and capability limitations. It is not understood if the intended scope is to be defined by these limitations ie. process limitations “compacting the material of a full towel while providing…”; “the user can release…”; etc.  A proper preamble for an apparatus might be “A wiping towel comprising…”.  It is not clear what defines the “puckering paunch” and “extraneous reservoir cavity” of claim 9 as both are “formed” however seem to be the same element ie. the described reservoir. 
Furthermore the claimed structure is unclear with contradicting terms ie. “flat single layer material having as few as zero corners”(9:3) and “converging to itself” (9:5); “having a single pointed apex” (9:6-7).  Note that a point of an apex of a towel/mitt would normally be considered a corner given the normal and plain meaning of the terms.  Furthermore a pointed apex is not flat.  See also “formed as a flat layer laid over itself and having a single same edge fastened to itself”(9:last lines).  A towel/mitt is considered to normally have multiple edges if not circular.  Something laid over and fastened to itself at a single edge seems to suggest a folded and connected item not a flat item.
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function “occurring in a knitting process” (10:2); “formed into a fluid wiping material” (5:3) are directed to a process.
Note also the formed shapes of claim 8 are claimed as a single device with layers/shapes/forms not understood to define the claimed device. (or possible configurations, sections of material, etc.?) The intended scope is unclear.  
While a means for grasping (4:2) is not understood “exteriorly laid out flat form” Note that a grasping means is described as a fastened edge; see Specification pg. 3, para. 3 and as part of a double material configuration which seems again to contrast with material laid out flat.  Therefore the “means” is considered indefinite due to invoking 35 USC 112(f) and not being directly related to identifiable corresponding structure within the Specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Varon (US D470,704) in view of Ferdenzi (US Des.418,954).
Varon discloses a wiping mitt and towel combination 1 comprising a relatively flat portion a pointed single reservoir cavity formed from extraneous material and away from side edges; see figure 1.  The mitt is considered fully capable of cleaning use with a user’s hand and finger inserted therein and considered generally flat and loose, manageable and of a wiping material as best understood.  Single reservoir cavity is considered a single point grasping means.  Sides are considered open and of a formed square material.
Varon is considered to provide a generally projecting pointed cavity however does not provide an opening as claimed.  Ferdenzi teaches a cleaning mitt comprising an open ended pointed cavity capable of use for hand and finger insertion and single edge as best understood.  It would have been obvious to one of ordinary skill in the art to provide an open pointed (single) cavity with a single edge as taught by Ferdenzi in the invention to Varon in order to expel liquids from the interior.  
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.  Issues persist with the clarity of the claims, the examiner cannot identify patentable subject matter at this time, thus providing assistance in claim drafting is limited to suggested terms for clarity only.  Drafting of an allowable claim by the examiner is not considered proper at this time as prior art exists for both towel and mitt configurations.  While the claimed terms are generally directed to both one of ordinary skill in the art is considered fully capable of performing the proposed modification as presented above.      
The claimed terms must be clear and define the invention; “forming” and “having” are generally understood however note that processes and use limitations are not clear to provide distinction of how the scope of the claimed invention is defined.  One of ordinary skill in the art should be able to understand how not to infringe upon the claimed invention.  Terms as discussed above contradict one another as does the general concept of a towel and a mitt which are considered either open material or closed.  While it is understood that the invention may have features of both, claim terms should not define the invention with contradictory terms ie. flat, without corners, having a pointed apex, and reservoir cavity. 
Structural elements must be clearly presented with respect to one another to allow one of ordinary skill in the art to determine how not to infringe upon the invention; see MPEP 2173.
Arguments directed to other embodiments are not proper as the claims must be directed to the claimed invention as previously prosecuted.  Claims directed to separate embodiments that were not previously prosecuted would generally be restricted from the application, recognizing that alternate embodiments are considered materially different and requiring separate consideration and search.  “switching inventions” is not proper.  While arguments can be made regarding the scope of an invention the prosecuted invention continues to be that of  figure B2 (see previous correspondence). Again however it clear how the pointed reservoir cavity is established with open sides capable of being flat.  Note also the title of the invention refers to an L shape half mitt.  A towel with a reservoir away from the sides is not understood to correlate to the title.
The claims, as best understood, are not considered to distinguish a novel device over the prior art.  
The manner of operating a claimed device does not differentiate an apparatus from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, a limitation directed to an intended use of an apparatus or a process additionally requires a structural difference or a manipulative difference between the claimed invention and the prior art. See In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962); In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Providing a hole as taught by Ferndenzi at a corner location in the invention to Varon is considered within the skill of one of ordinary skill in the art in order to provide for liquids, air, etc. to pass in cleaning procedures of the wiping device. The arguments regarding other holes of Ferndenzi is not persuasive as they are not relied upon in the proposed combination.  Similar to applicant’s claims the prior art is considered a towel and a mitt construction, as best understood.  
	Note that a Title change can be accomplished via an amendment to the Specification; see MPEP 714. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759